Name: Commission Regulation (EEC) No 3273/83 of 18 November 1983 amending Regulation (EEC) No 841/82 laying down detailed rules for the application of special aid for raw tobacco following the earthquake in Italy in November 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 83 Official Journal of the European Communities No L 322/ 17 COMMISSION REGULATION (EEC) No 3273/83 of 18 November 1983 amending Regulation (EEC) No 841/82 laying down detailed rules for the appli ­ cation of special aid for raw tobacco following the earthquake in Italy in November 1980 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 482/82 of 25 February 1982 providing for special aid for raw tobacco following the earthquake in Italy in November 1980 and derogating from Article 12a of Regulation (EEC) No 727/70 ('), as last amended by Regulation (EEC) No 31 16/83 (2), and in particular Article 6 thereof, Whereas Regulation (EEC) No 482/82 provides in Articles 2 and 3 for special aids, the Community financing of which is estimated at 40 300 000 ECU of which 20 300 000 ECU must be spent before 31 December 1983 ; whereas the special aid must be paid not later than 30 June 1984 ; whereas, in these circumstances, Commission Regulation (EEC) No 841 /82 (3) should be amended as regards the notifica ­ tions to be made by the Italian Republic ; Whereas the Management Committee for Raw Tobacco has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 841 /82 is hereby replaced by the following : 4Article 5 The following shall be notified to the Commission by the Italian Republic :  not later than 30 November 1983 , the number of admissible applications for special aid and the amounts claimed, showing separately aid under Article 2 and under Article 3 of Regula ­ tion (EEC) No 482/82,  not later than 31 January 1984, a summary statement of payments made by 31 December 1983 ,  not later than 31 July 1984, the amounts paid, broken down as in the first indent.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1983 . For the Commission Poul DALSAGER Member of the Commission ( l ) OJ No L 58 , 2 . 3 . 1982, p . 1 . 0 OJ No L 303 , 5 . 11 . 1983 , p . 19 . ( 3) OJ No L 98 , 14 . 4 . 1982, p . 5 .